DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment / Arguments
The response, filed 07/29/2022, has been entered. Claims 2, 6-7, and 10 are cancelled. Claims 1, 3-5, and 8-9 are pending. The previous objections to claims 1 and 4-10 are withdrawn due to amendment. The previous 112b rejections of claims 3-5 are withdrawn due to amendment. The previous 101 rejections of claims 1-10 are withdrawn due to amendment. Applicant’s arguments regarding claims 1, 3-5, and 8-9 have been fully considered but are moot due to a new grounds of rejection, necessitated by amendment. Applicant’s argument(s) which may still apply to the instant rejection are addressed herein.
On pages 14-15 of the response, applicant argues that Singh requires the use of a Tire ID for estimating stiffness. In response, the examiner notes that, although Singh discloses a Tire ID, it is not required for the estimation of the tire stiffness related value. Specifically, Singh discloses the wear estimation (which is used in the stiffness estimation) may be direct (i.e. using wear sensors affixed to the tire as per [0154]) or indirect (i.e. using inputs set forth in [0155], which was cited by applicant). As such, Singh discloses an embodiment in which the wear estimation comes from wear sensors rather than from the input parameters set forth in [0155]. In this embodiment, many parameters are used for the estimation of the tire stiffness related value such as Fyr, Fyf, αf, αr, ax, ay, δ, etc. (e.g. FIG. 2 and associated discussion); however, Tire ID is not (since 44 obtains wear estimation from wear sensors). Therefore the examiner finds the aforementioned argument unpersuasive. 
All the remaining arguments are moot due to the new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, on which claim 5 depends, recites that the tire stiffness related value is estimated without requiring a tire identification; however, claim 5 recites that the estimating is also based on a tire type, manually entered via a human-machine-interface. It appears to the examiner that a “tire type” is a form of “tire identification”. As such, it is unclear how the estimating can be done without requiring a tire identification while also being based on a tire type.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 20160159365 A1, prior art of record) in view of Choi et al. (US 20150019103 A1).Regarding claim 1:Singh teaches (FIGS. 2-3 - the examiner notes that the following citations to “first”, “second”, etc. correspond to the loop iteration. E.g. the “first” µ would be the first µ calculated in the loop whereas the “second” µ would be the second µ calculated in the loop) a method of determining at least one of a friction potential and a tire stiffness of a wheel of a vehicle, the method comprising:
calculating, using at least one vehicle sensor that provides slip related values (k1, k2) (FIG. 2 - αf, αr; FIG. 3 - α at 50) a first friction related value (µ1) (Singh - the first µ) based on a first slip related value (k1) (Singh - α at 50) and a first tire stiffness related value (C1) (Singh - e.g. the first Fy; Fy depends upon tire stifness Cy and thus is a tire stiffness related value), 
estimating, without requiring a tire identification ([0154] - in the “direct” wear state determination embodiment, tire ID is not used for the wear estimation 44), a second tire stiffness related value (C2) (Singh - e.g. the second or third Fy; Fy depends upon tire stifness Cy and thus is a tire stiffness related value) based on the first slip related value (k1) (Singh - α), the calculated first friction related value (µ1) and a second friction related value (µ2) (Singh - the second or third Fy is calculated based on the second µ and the second µ is based on the first µ as seen in 48. Thus, the second or third Fy is based on both the first µ and the second µ), and 
feeding back the estimated second tire stiffness related value (C2) (Singh - e.g. the second or third Fy; Fy depends upon tire stifness Cy and thus is a tire stiffness related value) as a basis of a calculation of a third friction related value µ3 (e.g. the third µ calculated in the loop)Singh fails to teach:
computing a friction uncertainty measure, indicative of an uncertainty of the third friction related value, determining whether the friction uncertainty measure is smaller than a reliability threshold, and responsive to a determination that the friction uncertainty measure is smaller than the reliability threshold, communicating the third friction related value to a vehicle control system and using the third friction related value in the vehicle control systemChoi teaches:
computing a friction uncertainty measure, indicative of an uncertainty of the friction related value, determining whether the friction uncertainty measure is smaller than a reliability threshold (abstract; [0010]. [0080], [0087], [0100])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the friction uncertainty measure and threshold of Choi in the method of Singh to increase accuracy by only relying on values which have low uncertainty. 
     The examiner notes that the limitations of “responsive to a determination that the friction uncertainty measure is smaller than the reliability threshold, communicating the third friction related value to a vehicle control system and using the third friction related value in the vehicle control system” are met upon the combination of Singh and Choi. Specifically, Choi teaches only using values whose uncertainty measure is below the threshold. Thus, in the combination of Singh and Choi, only friction related values which have uncertainty below the threshold are communicated to and used by the vehicle control system.
Regarding claim 3:Singh and Choi teach all the limitations of claim 1, as mentioned above.Singh also teaches (FIG. 2):
estimating, in a feedforward loop/open loop, a stiffness-correction factor (∆C) (Singh - output of 42 and/or 44 or output of 40 which is based on the output of 42 and/or 44; [0149], [0152], [0179]), wherein the second tire stiffness related value (C2) is also based on the stiffness-correction factor (∆C)
Regarding claim 4:Singh and Choi teach all the limitations of claim 3, as mentioned above.Singh also teaches (FIG. 2):
wherein the estimating of the stiffness-correction factor is based on at least one of the following:- a pressure of the tire (Singh - output of 42 or output of 40 which is based on the output of 42; [0149], [0152], [0179]), - a temperature of the tire (Singh - output of 42 or output of 40 which is based on the output of 42; [0149], [0152], [0179]), - an ambient temperature, - an axle height, - a suspension pressure, - a suspension height
Regarding claim 5:Singh and Choi teach all the limitations of claim 4, as mentioned above.Singh also teaches (FIG. 2):
wherein the estimating is also based on at least one of: - a tire type, manually entered via a human-machine-interface, - an estimated friction potential from an ABS braking, - an estimated friction potential from a TCS event, - an estimated friction potential received from vehicle connectivity, - a normalized traction force on the wheel, - a friction related value, - a torque applied on the wheel, - a longitudinal acceleration, - a lateral acceleration, - a brake pressure, - a yaw rate, - a wheel speed, - a vehicle speed, - a steering wheel angle, - a wheel angle, - a tire pressure (Singh - output of 42 or output of 40 which is based on the output of 42; [0149], [0152], [0179]), - a tire temperature (Singh - output of 42 or output of 40 which is based on the output of 42; [0149], [0152], [0179]), - an ambient temperature, - an axle height, - a suspension pressure, - a suspension height, - a control flag register
Regarding claim 8:Singh teaches (FIGS. 2-3 - the examiner notes that the following citations to “first”, “second”, etc. correspond to the loop iteration. E.g. the “first” µ would be the first µ calculated in the loop whereas the “second” µ would be the second µ calculated in the loop) a method of determining at least one of a friction potential and a tire stiffness of a wheel of a vehicle, the method comprising:
calculating, using at least one vehicle sensor that provides slip related values (k1, K2) (FIG. 2 - αf, αr; FIG. 3 - α at 50) a first friction related value (µ1) (Singh - the first µ) based on a first slip related value (k1) (Singh - α at 50) and a first tire stiffness related value (C1) (Singh - e.g. the first Fy; Fy depends upon tire stifness Cy and thus is a tire stiffness related value), 
estimating, without requiring a tire identification ([0154] - in the “direct” wear state determination embodiment, tire ID is not used for the wear estimation 44), a second tire stiffness related value (C2) (Singh - e.g. the second or third Fy; Fy depends upon tire stifness Cy and thus is a tire stiffness related value) based on the first slip related value (k1) (Singh - α), the calculated first friction related value (µ1) and a second friction related value (µ2) (Singh - the second or third Fy is calculated based on the second µ and the second µ is based on the first µ as seen in 48. Thus, the second or third Fy is based on both the first µ and the second µ), and 
feeding back the estimated second tire stiffness related value (C2) (Singh - e.g. the second or third Fy; Fy depends upon tire stifness Cy and thus is a tire stiffness related value) as a basis of a calculation of a third friction related value µ3 (e.g. the third µ calculated in the loop)Singh fails to teach:
a non-transitory computer program product including program code configured to, when executed in a computing device, carry out the method
computing a friction uncertainty measure, indicative of an uncertainty of the third friction related value, determining whether the friction uncertainty measure is smaller than a reliability threshold, and responsive to a determination that the friction uncertainty measure is smaller than the reliability threshold, communicating the third friction related value to a vehicle control system and using the third friction related value in the vehicle control systemChoi teaches:
a non-transitory computer program product including program code configured to, when executed in a computing device, carry out the method ([0107]-[0108])
computing a friction uncertainty measure, indicative of an uncertainty of the friction related value, determining whether the friction uncertainty measure is smaller than a reliability threshold (abstract; [0010]. [0080], [0087], [0100])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a non-transitory computer program product including program code, as taught by Choi, to carry out the method of Singh to allow for the entire method to be completely automated. The examiner notes that this is strongly suggested / implicitly taught by Singh (i.e. each module in FIGS. 2-3 appears to be carried out by a computer/processor which would have such program code therein); however, Choi is provided to explicitly teach such a program code.
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the friction uncertainty measure and threshold of Choi in the device of Singh to increase accuracy by only relying on values which have low uncertainty.
     The examiner notes that the limitations of “responsive to a determination that the friction uncertainty measure is smaller than the reliability threshold, communicating the third friction related value to a vehicle control system and using the third friction related value in the vehicle control system” are met upon the combination of Singh and Choi. Specifically, Choi teaches only using values whose uncertainty measure is below the threshold. Thus, in the combination of Singh and Choi, only friction related values which have uncertainty below the threshold are communicated to and used by the vehicle control system.
Regarding claim 9:Singh teaches (FIGS. 2-3 - the examiner notes that the following citations to “first”, “second”, etc. correspond to the loop iteration. E.g. the “first” µ would be the first µ calculated in the loop whereas the “second” µ would be the second µ calculated in the loop) an apparatus to determine at least one of a friction potential and a tire stiffness of a wheel of a vehicle, the apparatus comprising:
a processing unit (e.g. 32, 46, 48; also see FIG. 2 - 32, 46), the processing unit configured to perform operations, comprising: calculating, using at least one vehicle sensor that provides slip related values (k1, k2) (FIG. 2 - αf, αr; FIG. 3 - α at 50), a first friction related value (µ1) (Singh - the first µ) based on a first slip related value (k1) (Singh - α at 50) and a first tire stiffness related value (C1) (Singh - e.g. the first Fy; Fy depends upon tire stifness Cy and thus is a tire stiffness related value), 
estimating, without requiring a tire identification ([0154] - in the “direct” wear state determination embodiment, tire ID is not used for the wear estimation 44), a second tire stiffness related value (C2) (Singh - e.g. the second or third Fy; Fy depends upon tire stifness Cy and thus is a tire stiffness related value) based on the first slip related value (k1) (Singh - α), the calculated first friction related value (µ1) and a second friction related value (µ2) (Singh - the second or third Fy is calculated based on the second µ and the second µ is based on the first µ as seen in 48. Thus, the second or third Fy is based on both the first µ and the second µ), and 
feeding back the estimated second tire stiffness related value (C2) (Singh - e.g. the second or third Fy; Fy depends upon tire stifness Cy and thus is a tire stiffness related value) as a basis of a calculation of a third friction related value (µ3) (e.g. the third µ calculated in the loop)Singh fails to teach:
computing a friction uncertainty measure, indicative of an uncertainty of the third friction related value, determining whether the friction uncertainty measure is smaller than a reliability threshold, and responsive to a determination that the friction uncertainty measure is smaller than the reliability threshold, communicating the third friction related value to a vehicle control system and using the third friction related value in the vehicle control systemChoi teaches:
computing a friction uncertainty measure, indicative of an uncertainty of the friction related value, determining whether the friction uncertainty measure is smaller than a reliability threshold (abstract; [0010]. [0080], [0087], [0100])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the friction uncertainty measure and threshold of Choi in the device of Singh to increase accuracy by only relying on values which have low uncertainty.
     The examiner notes that the limitations of “responsive to a determination that the friction uncertainty measure is smaller than the reliability threshold, communicating the third friction related value to a vehicle control system and using the third friction related value in the vehicle control system” are met upon the combination of Singh and Choi. Specifically, Choi teaches only using values whose uncertainty measure is below the threshold. Thus, in the combination of Singh and Choi, only friction related values which have uncertainty below the threshold are communicated to and used by the vehicle control system.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856